Citation Nr: 1434220	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-29 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for vertigo, or a disability characterized by loss of balance, including secondary to service-connected bilateral hearing loss or tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue was remanded by the Board in May 2011 and June 2012 for further evidentiary development.  The requested development has been accomplished and the Board will proceed with appellate review.  

The Veteran submitted statements and duplicate medical records directly to the Board after the January 2013 supplemental statement of the case was issued.  Although a specific waiver was not included, the Board finds there is no prejudice in proceeding with appellate review since the evidence has already been considered by the RO.  


FINDING OF FACT

The most probative evidence of record shows that the Veteran's currently manifest vertigo or balance problems did not have their onset during a period of active duty; were not manifest to a compensable degree within one year of discharge; and are not proximately due to or aggravated by a service-connected disability, including bilateral hearing loss and tinnitus.  



CONCLUSION OF LAW

Vertigo, or a disability characterized by loss of balance, was not incurred in or aggravated by service, and is not proximately due to or aggravated by service-connected bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was provided appropriate notice in letters dated in July 2008 and December 2008, prior to the rating decision on appeal.  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The medical reports and opinions are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as an organic disease of the nervous system, if manifest to a degree of 10 percent within one year after separation from active duty, are presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  A disability which is aggravated by a service-connected disability will be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310, Part 4 (2013).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The Board finds that the preponderance of the evidence is against the claim for service connection for vertigo, or a disability characterized by loss of balance, including secondary to service-connected bilateral hearing loss and tinnitus.  Initially, the Board finds that the most probative evidence of record, the October 2011 VA examination report with August 2012 and December 2012 addendum statements, concluded that it was not likely that the Veteran's current vertigo and balance problems were proximately due to or aggravated by service-connected bilateral hearing loss and tinnitus.  Winsett v. West, 11 Vet. App. 420 (1998).  That opinion was based on a full review of the record, including the service medical reports, the Veteran's statements, and a thorough clinical evaluation.  Bloom v. West, 12 Vet. App. 185 (1999).  

The Veteran's service medical records do not document any treatment for vertigo or balance problems, including after the falls and broken noses that he described in various statements in support of his claim.  At the entrance examination in January 1969, he denied dizziness or fainting spells, and ear, nose or throat trouble.  At the separation examination in January 1972, there were no reports of balance problems or vertigo and the Veteran's neurological system was determined to be within normal limits.  The Veteran has not submitted a competent medical opinion relating any currently diagnosed vertigo or balance problems to any incident in service.  In fact, the private medical records he submitted indicate that he initially sought treatment for complaints of balance problems and vertigo in 2006, and he provided a history of balance problems since the age of eight.  On VA examination in October 2011, the examiner stated that in light of the absence of complaints in service, the etiology of the present complaints could not be ascertained without resort to speculation.  Moreover, to the extent any disability preexisted service, there was no indication of a permanent increase in disability during service because no treatment was sought.  Therefore, the Board concludes that service connection on a direct or a presumptive basis is also not warranted.  

The Board observes that although lay persons are competent to provide opinions on some medical issues, the specific disability in this case of vertigo or loss of balance falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  These are complex medical matters that require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and it is not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's statements cannot be accepted as competent evidence sufficient to establish service connection on either a direct or secondary basis.  

The Board also finds that the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, although the Veteran has asserted balance symptoms since his discharge from service, he did not report any such difficulties in service, and the medical records do not show reports of balance problems until 2006, more than 30 years after the Veteran's separation from active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability).  Notably, the Veteran was gainfully employed after service as a truck driver for 16 years and as a school bus driver for eight years, occupations he would not have been able to participate in with vertigo and balance problems to the extent he presently alleges.  In fact, he retired from his most recent position due to his vertigo and balance problems.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for vertigo, or a disability characterized by loss of balance, including secondary to service-connected bilateral hearing loss and tinnitus, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for vertigo or a disability characterized by loss of balance, including secondary to service-connected bilateral hearing loss or tinnitus, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


